Case 1:20-cv-00053-LEK-WRP Document 108 Filed 05/28/21 Page 1 of 2                  PageID #:
                                  1003
                                MINUTE ORDER

  CASE NUMBER:            CIVIL NO. 20-00053 LEK-WRP
  CASE NAME:              Stephana Wooden et al., vs. Comprehensive Health
                          Management, Inc. et al.,

       JUDGE:      Leslie E. Kobayashi            DATE:             05/28/2021


 COURT ACTION: EO: COURT ORDER GRANTING IN PART AND DENYING IN
 PART DEFENDANTS’ MOTION FOR LEAVE TO FILE SELECT SUMMARY
 JUDGMENT EXHIBITS UNDER SEAL

        On May 27, 2021, Defendants Comprehensive Health Management, Inc., and
 Wellcare Health Insurance of Arizona, Inc. (“Defendants”) filed their Motion for Leave to
 File Select Summary Judgment Exhibits Under Seal (“Motion”). [Dkt. no. 103.] The
 Motion is suitable for disposition without a hearing, pursuant to Local Rule 7.1(c), and
 without further briefing.

       With respect to a motion to seal,

              [u]nless a particular court record is one “traditionally kept secret,” a
              “strong presumption in favor of access” is the starting point. Foltz
              [v. State Farm Mut. Auto. Ins.], 331 F.3d [1122,] 1135 [(9th Cir.
              2003)] (citing Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir.
              1995)). A party seeking to seal a judicial record then bears the
              burden of overcoming this strong presumption by meeting the
              “compelling reasons” standard. Foltz, 331 F.3d at 1135. That is, the
              party must “articulate[] compelling reasons supported by specific
              factual findings,” id. (citing San Jose Mercury News, Inc. v. U.S.
              Dist. Ct., 187 F.3d 1096, 1102–03 (9th Cir. 1999)), that outweigh the
              general history of access and the public policies favoring disclosure,
              such as the “‘public interest in understanding the judicial process.’”
              Hagestad, 49 F.3d at 1434 (quoting EEOC v. Erection Co., 900 F.2d
              168, 170 (9th Cir. 1990)).

 Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (some
 alterations in Kamakana). “In sum, we treat judicial records attached to dispositive
 motions differently from records attached to non-dispositive motions. Those who seek to
 maintain the secrecy of documents attached to dispositive motions must meet the high
 threshold of showing that ‘compelling reasons’ support secrecy.” Id. at 1180 (citing
 Foltz, 331 F.3d at 1136).

       Defendants seek leave to file exhibits containing personal, medical, and financial
 information attached to a motion for summary judgment, a dispositive motion, as well as
Case 1:20-cv-00053-LEK-WRP Document 108 Filed 05/28/21 Page 2 of 2                 PageID #:
                                  1004
 portions of the motion itself, under seal. Therefore, they bear the burden of overcoming
 the presumption of access with compelling reasons. See Foltz, 331 F.3d at 1136. The
 compelling reasons standard applies even where the documents at issue in the Motion
 were designed as confidential when they were produced pursuant to a protective order.
 See Kamakana, 447 F.3d at 1179 (“The ‘compelling reasons’ standard is invoked even if
 the dispositive motion, or its attachments, were previously filed under seal or protective
 order.” (citation omitted)).

        Defendants’ burden is met with respect to all exhibits identified in the Motion that
 contain medical records, documents that discuss medical records, and documents that
 contain medical information found in medical records because medical records are
 confidential, as recognized under the Health Insurance Portability and Accountability Act
 of 1996. See, e.g., Pratt v. Gamboa, Case No. 17-CV-04375-LHK, 2020 WL 8992141, at
 *2 (N.D. Cal. May 22, 2020) (“Courts routinely conclude that ‘the need to protect
 medical privacy qualifies as a “compelling reason” for sealing records.’” (quoting Steven
 City Broomfield v. Aranas, No. 17-CV-00683-MMD-WGC, 2020 WL 2549945, at *2 (D.
 Nev. May 19, 2020)) (citing Liaw v. United Airlines, Inc., No. 19-CV-00396-WHA, 2019
 WL 6251204, at *10 (N.D. Cal. Nov. 22, 2019))). Although in the Motion Defendants
 also seek leave to file their pleadings under seal, [Motion at 6,] on May 27, 2021,
 Defendants filed their motion for summary judgment. See dkt. no. 106. Therefore, the
 Motion is construed as only seeking leave to file exhibits under seal, not the pleadings
 themselves.

        With respect to exhibits containing financial institution banking numbers or other
 confidential financial information, Defendants have not met their burden of showing that
 compelling reasons support secrecy, because this information can be redacted as
 necessary and the exhibit can be filed in accordance with the general presumption in favor
 of access. As to all other exhibits not containing the above-described medical or financial
 information, Defendants’ counsel’s representation that the information “is not generally
 available to the public” does not satisfy the compelling reasons standard. See Motion at
 5; Pryor v. City of Clearlake, No. C 11-0954 CW, 2012 WL 2711032, at *2 (N.D. Cal.
 July 6, 2012) (noting that a generalized assertion of a privacy interest is insufficient to
 meet the compelling reasons standard necessary to overcome the presumption in favor of
 disclosure (citing Kamakana, 447 F.3d at 1184)).

         In sum, Defendants’ Motion is GRANTED IN PART as to any of the exhibits
 listed in the Motion that contain confidential medical information, and DENIED IN
 PART as to all other exhibits. Defendants may file redacted versions of any exhibits
 listed in the Motion that contain confidential financial information. Defendants are
 ORDERED to file the exhibits they have been granted leave to file under seal and all
 other documents that must be publicly filed, with the redactions described in this entering
 order, by June 10, 2021.

        IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
